Citation Nr: 0210654	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for various gynecological 
problems, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 to May 1991, with four months prior active duty 
as well as subsequent service with the Reserves and the 
Montana Army National Guard.  She had active duty in the 
Southwest Asia during the Persian Gulf War (PGW) from January 
1991 to April 1991.  This case is before the Board of 
Veterans Appeals (Board) on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran's gynecological problems have been attributed 
to the diagnoses of endometriosis, menorrhagia, and vaginal 
cysts.

3.  There is no nexus between the veteran's endometriosis, 
menorrhagia, and/or her vaginal cysts and  her military 
service.


CONCLUSION OF LAW

Service connection for endometriosis, menorrhagia, and/or 
vaginal cysts is not warranted.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2001). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The claim 
has been addressed on the merits.  The file contains records 
from the veteran's period of service, records of postservice 
treatment, and the report of a May 2002 medical opinion 
following examination  performed on behalf of VA.  There is 
no indication that there is any relevant evidence 
outstanding.

The veteran was provided copies of rating decisions 
explaining why the claim for service connection for 
gynecological problems was denied.  Furthermore, through the 
April 1999 statement of the case (SOC) and the numerous 
supplemental statements of the cases (SSOC), she was advised 
of the laws and regulations relating to service connection, 
what type of evidence was needed to substantiate her claim, 
and what evidence was of record. 

The Board finds that it is not prejudicial to the veteran for 
the Board to adjudicate this claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service medical records reveal no complaints or findings 
indicative of gynecological problems.  On examination for 
commission in July 1992, vaginal examination was normal.  On 
reports of medical history dated in March 1991 and July 1992, 
the veteran checked "no" next to questions asking whether 
she had treatment for a female problem and whether she had a 
change in her menstrual pattern.

Private medical records from the Tuscawilla Family Practice 
dated from 1989 through 1994 showed that the veteran had a 
normal gynecology examination in May 1990.  A June 1991 
report notes that she was seen for refill of her birth 
control pills (BCP) prescription.  She was reported to have 
had no problems with her BCPs while in Saudi Arabia.  The 
assessment included oligomenorrhea on BCPs.

Medical records from the Georgia Southern University Health 
Center show that the veteran had a Gartner's duct cyst in 
October 1992 and June 1993.  A private record from Dr. CRR 
indicates that she was treated for a Bartholin cyst in June 
1993.  

A July 1995 VA outpatient treatment record reveals that the 
veteran reported a change in her menstrual flow.  
Gynecological examination in December 1995 was normal.

In February 1996, the veteran submitted a claim for service 
connection for various disorders including gynecological 
problems.  VA sent her a letter in August 1996 with regard to 
the development of claims associated with service in the PGW.

A private cytology report dated in July 1996 listed 
assessments including yeast vaginitis. 

On VA examination in September 1996, the veteran gave a 
history of having had a vaginal cyst drained and removed in 
1993.  She was currently taking Desogen to correct the 
problem she began having with menorrhagia since returning 
from the Persian Gulf in 1991.  She indicated that her 
periods were fine now.  Physical examination showed no 
recurrence of the Bartholin gland cyst.  The impression 
included menorrhagia, currently being treated with oral 
contraceptives and menses returning to normal.     
VA examination in February 1998 showed that the veteran 
continued to take oral contraceptives.  Physical examination 
revealed BUS (Bartholin, urethral, and Skene's glands) and 
vulva intact, introitus marital, intact vagina, and clean 
cervix.  The impression included irregular menses, currently 
on oral contraceptives, controlled but experiences some 
breakthrough bleeding now.  

Private records show that the veteran underwent a diagnostic 
hysteroscopy in October 1998 to determine the cause of 
dysfunctional uterine bleeding with pelvic pain thought to be 
probable pelvic endometriosis.  The diagnosis was stage III 
endometriosis, and laparoscopy with argon laser vaporization 
was performed.  

On her November 1998 notice of disagreement, the veteran 
asserted that the change in menses from light to heavy during 
service in the PGW was an early indication of endometrioses.  

During her April 1999 hearing, the veteran reported that she 
had a change in menstrual cycle while serving in the PGW.  
She indicated that she would vary between heavy bleeding and 
no periods at all.   
 
Subsequent records show that the veteran reported 
gynecological problems including a menorrhagia, cysts, and 
endometriosis during numerous examinations and outpatient 
treatment regarding her claim for PGW syndrome. 

Gynecological examination scheduled for July 2001 was 
canceled due to the veteran's pregnancy. 

In March 2002, the veteran's claims file was reviewed for VA 
medical opinion regarding the veteran's claimed gynecological 
problems.  The examiner indicated that the veteran did not 
need an examination and that review of the four volumes of 
medical charts was sufficient.  It was noted that the veteran 
had treatment for Bartholin's cysts in the early 1990's and 
that there was the suggestion of her having had such a cyst 
in 1991 during her service in the Gulf War.  She had not had 
any treatment for Bartholin's cysts since the early 1990's.  
The examiner reported that the veteran had endometriosis that 
was first diagnosed during a hysteroscopy and diagnostic 
laparoscopy in October 1998.  He opined that there were 
suggestions in discussions with doctors and a nurse 
practitioner in 1996 and 1997 that she had this condition two 
to three years prior to the diagnosis.  The examiner noted 
that the veteran had irregularity in her cycles in 1990 and 
1991 and was treated with birth control pills.  

In a May 2002 addendum, the examiner who performed the March 
2002 review responded to specific questions posed regarding 
the veteran's gynecological problems and a possible link to 
service.  He indicated that the diagnosis of endometriosis 
was first verified by a laparoscopy in October 1998, seven 
years after the veteran's period of military service.  He 
opined that while it was possible that endometriosis was 
present in the veteran's abdomen at that time (1991), it 
would be in a very minimal or low area of probability that 
this would be causing the veteran's subsequent endometriosis 
years later.  The examiner noted that the veteran was taking 
birth control pills at that time because of irregular 
menstruation and some discomfort, but stated that this was 
not associated with a specific diagnosis of endometriosis.  
He explained that irregular menstruation is associated with a 
number of things in female medicine and that it is not 
specifically a diagnostic criterion for endometriosis.  The 
examiner noted that the veteran had Bartholin's cysts in the 
early 1990's, and indicated that these were very adequately 
treated at that time.  It was his medical opinion that the 
degree of likelihood that the symptoms now diagnosed were 
first manifest during the period of active duty was less 
likely or not specifically significant.  He concluded that it 
was possible, but not likely, that the veteran's initial 
onset of dysmenorrhea and irregular cycles was associated 
with her endometriosis.      

Analysis

38 U.S.C.A. § 1117, authorizes VA to compensate any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

The implementing regulation provides:-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (2001).

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations during the Persian Gulf War.  The criteria for 
an award of benefits under 38 U.S.C.A. § 1117;  38 C.F.R. 
§ 3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  The 
records reflect that the veteran has had complaints of a 
change in flow of menses, cysts, and pelvic pain.  However, 
the record also shows that these complaints have been 
attributed to known clinical diagnoses of menorrhagia, 
Bartholin's cysts, and endometriosis.  Since the 
gynecological conditions for which benefits are sought are 
recognized diagnostic entities, the claim for service 
connection falls outside the purview of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

To otherwise establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

It is noteworthy here that only disability resulting from 
injury, and not disability resulting from disease, may be 
considered for service connection when the period of duty 
involves only inactive duty for training.  38 C.F.R. 
§ 3.6(a).  Since the appellant's claim for service connection 
is for variously diagnosed gynecological problems, and these 
are disease processes rather than injuries, it follows that 
the only way the appellant could prevail in this case is if 
any such disease process was incurred during her period of 
active duty, and not during subsequent periods inactive duty 
for training.

The veteran's service medical records do not show that on 
active duty she was ever seen for gynecological problems or 
for any of the symptoms presently at issue.  She has not had 
a recurrence of Bartholin's cysts since the early 1990's.  
Without a current diagnosis of Bartholin's cysts, service 
connection for such disorder is not warranted.  The record 
also shows that endometriosis was first diagnosed in October 
1998, many years after the veteran's discharge from active 
service.  Neither it nor any clinical disease entity shown to 
account for her other gynecological symptoms is linked by 
competent evidence to her military service.  Significantly, 
the VA examiner who conducted the March 2002 review and 
drafted the May 2002 addendum regarding the possibility of a 
nexus between the veteran's variously diagnosed gynecological 
problems and her period of service specifically found that 
the degree of likelihood that symptoms now diagnosed were 
first manifest during active service was "less likely or not 
specifically significant."  Additionally, he found that it 
was not likely that the veteran's initial onset of 
dysmenorrhea and irregular cycles was associated with her 
endometriosis.  The veteran has submitted no competent 
(medical) opinion to the contrary.  As a layperson, she is 
not competent to establish a nexus between her current 
gynecological problems and service by her own opinion.  The 
preponderance of the evidence is against her claim, and it 
must be denied.  


ORDER

Service connection for various gynecological problems, to 
include as due to an undiagnosed illness, is denied 


		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

